Title: From John Adams to James Perkins, 17 March 1807
From: Adams, John
To: Perkins, James,Perkins, Thomas



Gentlemen
Quincy March. 17, 1807

I received last evening your favour of the 13th of this month, enclosing a letter to me, from Mr. Thomas Theodore Cremere of Rotterdam. This gentleman is altogether a Stranger to me, but as he appears to have been a confidential friend of Mr. John Luzac of Leyden, who, in my opinion has not left his equal in Virtue and Learning united in all Europe, this circumstance alone is sufficient to induce me to acknowledge him my friend.
The letter is manifestly the composition of a gentleman conversant in many of the languages of Europe, & frequently writing in all of them. Such a person frequently substitutes a French or Dutch for an English one, & sometimes & English word for a Dutch or French. Such is the word Tresspass in this letter to signify Death or Desease; it is manifest he had in his mind the French word “Trepas.” Many other words in this letter denote the imperfect knowledge of the language in which he wrote: but notwithstanding all this, there is solid sense, & masculine expression in the letter which would do honour to any American or Englishman. My advice therefore is to publish the letter literature as it is; but subjoining a few notes, explanatory of the words & correcting the spelling spelling—
I am, Gentlemen your obliged, humble Servant—

J. A.